Citation Nr: 1641658	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  14-28 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Carter, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1965 to July 1969, November 1990 to May 1991, and January 2004 to January 2005 with additional duty in the Air Force Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from August 2008 to June 2014.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

Since the RO issued a Statement of the Case (SOC) in June 2014, additional VA treatment records dated from August 2008 to June 2015 were obtained and associated with the record in Virtual VA.  Since the case was certified to the Board in December 2015, additional VA treatment records dated from June 2015 to August 2016 were obtained and associated with the record in VBMS.  As a result of the additional VA treatment records not relevant to the issues on appeal, a waiver of initial Agency of Original Jurisdiction (AOJ) review is not needed and the Board may proceed with the claims.  

Since the RO issued the June 2014 SOC, the Veteran also submitted relevant statements to the issues on appeal dated August 2014 and December 2014 and buddy statements dated August 2014 and January 2015.  These matters may be reviewed as part of the development below.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

A remand is required for the AOJ to verify all of the Veteran's periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) during his service in the Air Force Reserves.  This should include any available evidence as to duties performed, to include whether there was extended exposure to noise on flight lines during Reserve training.

Review of the file shows the Veteran served on active duty in the Air Force from August 2, 1965 to July 22, 1969; 20 years / 2 months / 9 days of inactive service prior to November 27, 1990; on active duty from November 27, 1990 to May 31, 1991; 29 years / 7 months / 29 days of inactive service prior to January 21, 2004; and on active duty from January 21, 2004 to January 19, 2005.  A point credit summary report also documents the Veteran's service history from August 2, 1965 to January 19, 2005 with a period of civilian status from August 2, 1971 to September 28, 1972.

At this time, the evidence currently of record does not specify when he was on active duty, ACDUTRA, and INACDUTRA during his periods of service in the Air Force Reserves from July 1969 to November 1990 and from May 1991 to January 2004, which includes the most relevant times in question when service treatment records document the onset of hearing loss in the left ear for VA purposes in December 1976, hearing loss in the right ear for VA purposes in October 1987, and tinnitus in November 1991.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Active military service includes disability resulting from injury or disease incurred in or aggravated during active duty and ACDUTRA and disability resulting from injury (but not disease) incurred in or aggravated during INACDUTRA or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (24), 106 (West 2014); 38 C.F.R. § 3.6(a), (d) (2015).

To establish status as a "veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000).  The mere fact that a claimant has established status as a "veteran" for other periods of service (e.g., the veteran's prior period of active duty) does not obviate the need to establish that he is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for him to achieve "veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See id.; Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Thus, the Board finds that, in order to properly adjudicate the claims on appeal for entitlement to service connection for bilateral hearing loss and tinnitus, all periods of active duty, ACDUTRA, and INACDUTRA must be verified, particularly from July 1969 to November 1990 and from May 1991 to January 2004.  

Moreover, a remand is needed to obtain additional VA medical opinions.  When VA undertakes to provide a VA medical opinion, it must ensure that the examination and/or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In July 2011, June 2012, and June 2014, the Veteran was afforded VA medical opinions for bilateral hearing loss and tinnitus.  The examiners noted review of the claims file and clinical findings from examination and provided medical opinions with a rationale based on an inaccurate factual history.  Specifically, the examiners noted, in part, that the Veteran's service treatment records at entry and exit from 1965 to 1969 reflect normal hearing and there was no significant worsening of hearing during service.   

Review of service treatment records shows the May 1965 audiometry readings revealed some suggestion of hearing impairment in the left ear, specifically at the 4000 Hertz range of 30 decibels.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Service department audiometric readings prior to October 31, 1967 are converted from American Standards Association (ASA) units to International Organization for Standardization (ISO) units.  At the time of separation from active service, the March 1969 audiometry readings suggested an upward shift in the right ear, specifically at the 500, 1000, 2000, and 3000 Hertz ranges.    

Accordingly, the case is REMANDED for the following actions:

1.  Contact all appropriate sources in order to verify the specific dates when the Veteran was on active duty, ACDUTRA, and INACDUTRA from July 1969 to November 1990 (during which noted onset of hearing loss for VA purposes on December 3, 1976 (right ear) and on October 17, 1987 (left ear) and from May 1991 to January 2004 (during which noted onset of tinnitus on November 2, 1991).   To the extent possible, it should also be determined whether the Reserve training consisted of the Veteran being on a flight line, or whether other less noise intensive duties were undertaken.  The Veteran is free to offer evidence he may have concerning this Reserve training.

Document for the claims file what repositories were contacted and why.  If necessary, the Veteran should be requested to provide any assistance in obtaining this clarifying information.  All verified dates of service and all responses received should be documented in the claims file.  All outstanding service personnel records also should be obtained and associated with the claims file.

Records concerning service merely denoting the amount of points he obtained, including cumulatively, are already of record and not helpful in this regard insofar as determining exactly when the Veteran was on ACDUTRA and INACDUTRA.  

Since these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2) (2015).  The AOJ, therefore, must make as many attempts for these records as are necessary to comply with this VA regulation.  Also appropriately notify the Veteran if unable to obtain these records.  38 C.F.R. § 3.159(e)(1). 

2.  After completing the foregoing development and associating all additional records with the claims file, the AOJ should refer the Veteran's claims file to the June 2014 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for clarifying opinions as to the nature and etiology of bilateral hearing loss and tinnitus.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The examiner should convert the May 1965 audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology and noise exposure.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the current diagnoses of bilateral hearing loss and tinnitus manifested in service or is otherwise causally or etiologically related to his military service, to include noise exposure, some degree of hearing impairment in the left ear at the 4000 Hertz range in May 1965, upward shift in audiometry readings from May 1965 to March 1969, and notation of tinnitus in November 1991.  

3.  After the development requested has been completed, the AOJ should review the medical opinions to ensure that each is in complete compliance with the directives of this REMAND.  If any opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

4.  When the development requested has been completed, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

